The Court.
Byrnes, the local agent of defendant at Visalia, had no actual or ostensible authority to enter into a binding contract upon the part of defendant for the renewal of the policy held by plaintiff, and the proposal of plaintiff made to such agent for a renewal of said policy was, until communicated to and accepted by defendant, nothing more than a mere offer upon the *220part of plaintiff to renew such policy. The fact that the agent promised to communicate the offer to defendant, and did not do so until after the loss, while it might make the agent liable to plaintiff for the damage sustained by him growing out of such neglect, did not have the effect to create a binding contract for renewal between the plaintiff and defendant.
Judgment reversed.